DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the application filed on September 10, 2020, in which claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statement filed on September 12, 2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file. The information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-20 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in generating a KVS tree database on a machine readable media in which the KVS tree database comprises a multi-level tree that includes a base level comprising a base level node with a heterogeneous key-value set (kvset) such that the heterogeneous kvset comprises a first entry for a first key-value store tree and a second entry for a second key-value store tree and a first subsequent level comprises a first key-value store tree node comprising a first homogeneous kvset for first key-value store tree. A second KVS tree node includes a second homogeneous kvset for the second key-value store tree in which the multi-level tree includes a first determinative mapping of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahn et al., (hereinafter “Ahn”), A Fast Key-Value Storage System for Variable-Length String Keys (is involved in indexing key value data on persistent storage is an important factor for NoSQL database Most key value storage engines use tree like structures for data indexing, but their performance and space overhead rapidly get worse as the key length becomes longer. This also affects the merge or compaction cost which is critical to the overall throughput. In this paper, we present ForestDB, a key  value storage engine for a single node of large-scale NoSQL databases ForestDB uses a new hybrid indexing scheme called HB+-trie, which is a disk-based trie-like structure combined with B+-trees. It allows for efficient indexing and retrieval of arbitrary length string keys with relatively low disk accesses over tree-like structures, even though the keys are very long and randomly distributed in then key space. Our evaluation results show that ForestDB significantly outperforms the current key value storage engine of Couchbase Server [1], levelDB [2], and RocksDB [3], in terms of both the number of operations per second and the amount of disk writes per update operation).
Yue et al., (hereinafter “Yue”) Building an Efficient Put-Intensive Key-Value Store with Skip-Tree (involved in Multi-component based Log-Structured Merge tree (LSM-tree) has been becoming one of the mainstream indexes. LSM-tree adopts component-by-component KV item flowing down mechanism to push each KV item from one smaller component to the adjacent 
Zhou et al., (hereinafter “Zhou”) An Efficient Key-Value Storage Library for Non-Volatile Memory (involved in Modern Non-Volatile Memory (NVM) promises persistence, byte-addressability and DRAM-like read and write latency, which offers great opportunities for big data storage architecture. These excellent properties indicate that NVM has the potential to be incorporated with key-value stores to achieve high performance and durability simultaneously. In this paper, we propose an efficient key-value storage library named NVHT for NVM. NVHT provides APIs to facilitate the development of NVM-based key-value stores where data can be stored and processed in NVM inherently. The core structure of NVHT is a hash table with NVM-optimized metadata design. In NVHT, we introduce non-volatile pointer to solve the dynamic address mapping problem and develop a simple yet efficient memory allocator called pointer-free buddy allocator. NVHT guarantees consistency using a log-based mechanism. The experimental results show that NVHT achieves 1.3x-4x speedup for insert operation and 4x-5x speedup for search operation, ).
US 20170212680 (involved in embedded data store comprises multiple processors, which store, retrieve and process the data across the memory hierarchy. The read and write operations on the data store are performed with the key value type of access. Multiple prefix tree indexes are stored in the fast memory. Multiple buffers are arranged in the partially sorted data regions, which has specific non-overlapping key range)
None of the prior art of record, singular and any order combination discloses the subject matter of the independent claims 1, 10 and 20 in particular the KVS tree that achieves the write-throughput of write buffer (WB) trees while improving upon WB tree searching by maintaining kvsets in nodes to provide efficient search of the kvsets, a data is ingested in a quick and efficient manner at node while a KV database maintains a write performance characteristics of immutable kvsets on block storage, wherein a key compaction increases the efficiency of searching for keys in the node containing the merge set by reducing the number of kvsets in that node while avoiding an  additional reading and writing of value-blocks incurred by a key-value compaction operation, and wherein the key compaction is performed both to increase the efficiency of searching for keys by reducing the number of kvsets and to facilitate removing key-value pairs in a first in first out (FIFO) manner to enforce a retention criterion. These claimed features render the independent claims 1, 10 and 20 allow. Claims 2-9, 11-18 and 20 are also allowed for incorporating the allowable subject matter of their respective independent claims by dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.